DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 20 October 2021, 11 January 2022, 20 April 2022 and 14 July 2022 are being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11,256,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely obvious variations of the patented claims.
Below is a comparison between present claim 1 and patented claim 1:
Present claim 1
Patented claim 1
A system comprising: 

at least one processor; and 

computer-readable storage media comprising instructions that, when executed by the at least one processor, cause the system to: 
A computer-implemented method for fine-motion virtual-reality (VR) or augmented-reality (AR) control, the computer-implemented method comprising:
cause a display to present a virtual-reality (VR) or augmented-reality (AR) object within a VR world or an AR viewport; 
presenting a VR/AR object within a VR world or an AR viewport;
track a user interaction with the VR/AR object over time, the tracking comprising: 
tracking a user interaction with the VR/AR object over time, a hand of a user that performs the user interaction being viewable by the user through the AR viewport or represented within the VR world, the tracking comprising:
causing a radar system to transmit a radar field over time; 
transmitting, by a radar system, a radar field over time;
receiving, from the radar system, a radar signal representing a superposition of reflections of the radar field off two or more spatially separated points of a hand of a user that performs the user interaction over time; 
receiving, by the radar system, a radar signal representing a superposition of reflections of the radar field off two or more spatially separated points of the hand of the user over time;
determining, based on the received radar signal, relative velocities between the spatially separated points of the hand over time; 
determining, based on the received radar signal, relative velocities between the spatially separated points of the hand over time;
determining, based on the relative velocities, movement of the hand of the user over time; and determining, based on the received radar signal, locations of the hand of the user over time, the tracking based on the movement and the locations of the hand of the user over time; and 
determining, based on the relative velocities, movement of the hand of the user over time; and determining, based on the received radar signal, locations of the hand of the user over time, the tracking based on the movement and the locations of the hand of the user over time; and
cause the display to change the presentation of the VR/AR object in real time according to the user interaction.
altering the VR/AR object in real time corresponding to the user interaction.


As shown above, besides wording differences, the main difference between present claim 1 and patented claim 1 is that present claim 1 recites “A system comprising: at least one processor…computer readable storage media” whereas present claim recites “a computer-implemented method.”  However, the patented claim reciting “computer-implemented” means that the method is implemented in a computer, which are well known to have a processor and computer readable storage media to carry out the functionality.  Therefore, present claim 1 and patented claim 1 are merely obvious variations of each other.
Claims 2-50 are similarly rejection as above over claims 1-42 of U.S. Patent No. 11,256,335.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
20 July 2022